TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00184-CR




Gary Franklin, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 933724, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due to be filed on June 16, 2005.  The record has not been
tendered for filing and the reporter did not respond to the Court’s overdue notice.
The court reporter for the 167th District Court, Mr. Jim King, is ordered to file the
reporter’s record no later than August 31, 2005.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered August 1, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish